DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 16-17 have been cancelled. Claims 5-9 and 18-21 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2009-6819 A – of record), in view of Thompson et al. (US 2008/0001431 A1), in view of Ishibashi (JP 2014-141109 A – of record).
Regarding claim 7, 21, Yamamoto discloses a pneumatic tire 1 comprising: a sound absorbing member 9 disposed on an inner surface of the inner liner 8 of the pneumatic tire, with the sound absorbing structure comprising: a nonwoven fabric – (corresponds to a sheet member of nonwoven fabric), see page 12 paragraphs 4-5. 
[AltContent: arrow][AltContent: textbox (Valley ridge line)][AltContent: arrow][AltContent: textbox (Peak ridge line)][AltContent: arrow][AltContent: textbox (Bellows valley)][AltContent: arrow][AltContent: textbox (Bellows peak)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And with guidance provided by figure 4(g): A plurality of protrusions having a bellows shape with peak and valley portions alternatively repeating along a longitudinal direction of the interior tire, with each peak portion having a ridge line, each valley portion having a valley line, and each protrusion projecting from an interior surface of the tire – (corresponds to having a folded, pleated form defining a plurality of protrusions having a bellows shape with peak and valley portions alternatively repeating along a longitudinal direction, with each peak portion having a ridge line, each valley portion having a valley line, and each protrusion projecting from a front surface).
Yamamoto does not explicitly disclose the sound absorbing member includes the use of a sheet-like base material made from a nonwoven material; wherein each protrusion has a height from 5mm to 30mm; wherein each protrusion has a pitch from 5mm to 30mm; and a hollow portion provided inside of the protrusions defined by a front surface of the base material and the sheet member constituting the protrusions.
Thompson discloses there is a continuing need to increase the sound insulation associated with vehicles so as to limit the level of acoustic disturbance experienced by individuals positioned within the vehicle, see [0004]. The sound insulation having a construction comprising a first and second layer of material, wherein the first layer – (construed as a sheet like base material) is formed of a nonwoven material. And where such a configuration allows tuning to be achieved by selecting a combination of a first layer and a second layer that achieves the desired absorption characteristics, see [0005], [0082].
Ishibashi directed towards improving the quietness of pneumatic tires, includes the use of a sound deadening member – (construed as a sound absorbing structure). 

    PNG
    media_image2.png
    555
    769
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    588
    895
    media_image3.png
    Greyscale

The sound deadening member is provided in embodiments having a hollow bellows shape (figure 5) and folded, pleated shape having a sharp crease form (figure 6), see depiction above. Ishibashi discloses both embodiments reduce road noise over a wide range of frequencies, see pg. 32 – para. 7 and pg. 33 – para. 4. And wherein the shape has a radial height that is 10% or more of the cross-sectional height of the tire which will effectively reflect the sound generated inside the tire, having a height of 30 mm by example, see pg. 31 – para. 1 and pg. 34 – para. 1. Additionally, the distance d between adjacent peak portions – (construed as a pitch) is preferably 34 mm or less and 10 mm or more, which is advantageous for weight saving and easy manufacturing, see pg. 30 – para. 3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound absorbing member of Yamamoto in the claimed manner, as taught by Ishibashi to provide the tire with the aforementioned benefits.
Moreover, with respect to the claimed ranges: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 5-6, modified Yamamoto discloses the radial height of each partition wall – (construed as a single protrusion) is preferably 10% or more of the tire cross-sectional height and provides an example where for a cross-sectional height of 100 mm the partition has a radial height of 30 mm which meets the claimed 1 mm to 50 mm, see Ishibashi pg. 34 – para. 1; and a distance d between adjacent peak portions is 85 mm or less, see Ishibashi Fig. 6 and pg. 33 – para. 4. It is readily seen that 0.5d is substantially the maximum width of a single protrusion. Therefore, 0.5(85) ≈ 42.5 mm ≈ the width of a single protrusion at the front surface of the base material which meets the claimed 3 mm to 100 mm.
Moreover concerning the claimed protrusion height and width ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 8-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2009-6819 A – of record), in view of Thompson et al. (US 2008/0001431 A1), in view of Ishibashi (JP 2014-141109 A – of record), as applied to claim 7 above, and further in view of Matsumoto et al. (EP 3395588 A1 – of record).
Regarding claims 8, 18-19, modified Yamamoto does not explicitly disclose the sound absorbing structure is in the form of a corrugated structure.
Matsumoto discloses a pneumatic tire configured to have a sound absorbing member having reduced cost while suppressing cavity resonance in the tire. The tire is configured to have a suppression member 16 for suppressing cavity resonance that is fixed on the tire’s inner face, as a bellows-shaped corrugated structure to include having no holes at the protrusions, see [0005] and Figs. 5-6 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claims 9, 20, modified Yamamoto discloses the base material 16D is an elongated sheet having a longitudinal direction that is fixed to the tire inner face such that the protrusions extend in the tire circumferential direction C, see Matsumoto [0052] and FIG.3 below.

    PNG
    media_image6.png
    303
    710
    media_image6.png
    Greyscale

Corresponds to the base material is elongated and disposed on the inner surface such that a longitudinal direction of the base material follows a circumferential direction of the pneumatic tire; and where the protrusions extend along a crossing direction crossing a longitudinal direction of the base material, and the plurality of protrusions are juxtaposed along the longitudinal direction of the base material. Additionally, the hollow portion inside each of the plurality of protrusions extends along the crossing direction, see FIG. 1 below.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to the sound absorbing structure is in the form of a corrugated structure and/or the plurality of protrusions form a bellows shape, a projecting height of the protrusions from the front surface of the base material is in the range of from about 1 mm to about 50 mm, and a width dimension of the protrusions along the front surface of the base material is in the range of from about 3 mm to about 100 mm: 
As previously discussed, modified Yamamoto discloses the protrusions are provided in the form of a corrugated structure and/or the plurality of protrusions form a bellows shape, see rejection of claims 8, 18-19; and the claimed height and width ranges of the protrusions are rendered obvious, see the rejection of claims 5-6.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/28/2022, with respect to the rejection(s) of claim(s) 5-15 and 18-22 under 35 U.S.C 103 have been fully considered but are not persuasive.  
Applicant’s Argument #1
Applicant argues on Pg. 1 that: It is clear from Yamamoto that the cross-sections in Figure 4 refer to cross-sections of filaments, and not the shape of non-woven fabric. For example, Yamamoto states that "the non-woven fiber filaments constituting the sound absorbing member 9, such as organic or inorganic fiber filaments, plant or animal fiber filaments, etc. are illustrated in FIG. 3 (a), (b), (c), and (d) having a defect portion r that is recessed with respect to the circumscribed circle cat one or more locations around the contour line." Yamamoto at p. 12, P 7. Yamamoto further explains that the "profile in the cross section of the irregularly shaped filament f can be a shape as illustrated in FIGS. 4A to 4G." Yamamoto at p. 12, P 10. Therefore, the shape in Figure 4(g) refers to the cross section of a single filament and not to the shape of the non-woven material. As can be seen from Yamamoto 's Figure 1, the non-woven material 9 is flat and placed in discrete portions along the inner surface of the tire, including the locations represented by doted lines. Yamamoto at p. 12,P 10.
Examiner’s Response #1
Examiner respectfully disagrees. The prior art is useful for what it reasonably suggests. That is, according to Yamamoto “according to the present invention, in particular, the non-woven fiber filament constituting the sound-absorbing member has a profile in the transverse cross-section, and a deformed cross-section having at least one missing portion with respect to the circumscribed circle. By forming the shape, in the tire / rim assembly in which the sound absorbing member is arranged, when the air in the tire chamber causes cavity resonance, the reflection of sound waves on the surface of the fiber filament is complicated, and the nonwoven fabric, As a result, the reflectance of the sound wave on the surface of the sound absorbing member can be reduced, and the attenuation efficiency of the sound wave energy that has entered the sound absorbing member can be increased. As a result, the cavity resonance noise can be reduced as compared with the proposed technique. It can reduce more effectively”, see page 11, paragraph 4.
This offers a pathway to forming the sound absorber in the well-known and conventional hollow corrugated shape, where the material is a nonwoven material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749